Exhibit Letter to Shareholders from Patriot Scientific President/CEO Rick Goerner CARLSBAD, Calif.Patriot Scientific Corp. (OTCBB:PTSC) today issued the following letter to all shareholders. To all shareholders and supporters of Patriot Scientific, the purpose of this letter is to update you on activities at the Company. It is my intention to provide periodic communication to our shareholders through these letters as a means to provide insight to you on topical issues and to provide a uniform status report on activities at the company. First, I’d like to call your attention to my letter to shareholders released last week (June 16, 2008) regarding the status of the MMP™ portfolio. This letter, and the referenced study, is posted on Patriot’s website at http://ptsc.com.I hope that you have been able to review it and obtain answers to some of your inquiries regarding the impact of recent court decisions impacting our most important asset. In this letter I’d like to focus on two other areas: an update on activities to expand Patriot’s business and our plan to improve our investor relations (IR) and public relations (PR) efforts. Update on positioning Patriot for future growth I’d like to provide you an update on some exciting future prospects for Patriot. As I’ve outlined in previous letters, the blueprint for Patriot’s pursuit of new Merger and Acquisition (M&A) activities to expand our business going forward consists of three activities: 1. Evaluate selective expansion of Patriot’s IP portfolio by acquiring new IP: Last week we announced the expansion of our IP licensing efforts into power managementthrough an agreement with NuPOWER Semiconductor. The NuPOWER IP licensing efforts willfocus on enabling customers to improve the performance, accuracy and efficiency of next generation power management architectures. One of their patents allows users to Program After Production (PAP) which will enable designers to specify tighter power specifications for their products. The initial validation phase of the agreement focuses Patriot and NuPOWER on certain ‘benchmark‘ customers to validate the value proposition of NuPOWER’s technology.
